                          EXHIBIT A
      U.S. Copyright Registration No. VAu 1-021-822 for “JQ Fish Art”
                    and corresponding deposit materials




Case 5:19-cv-04004-CJW-MAR Document 1-1 Filed 01/22/19 Page 1 of 5
Case 5:19-cv-04004-CJW-MAR Document 1-1 Filed 01/22/19 Page 2 of 5
Case 5:19-cv-04004-CJW-MAR Document 1-1 Filed 01/22/19 Page 3 of 5
Case 5:19-cv-04004-CJW-MAR Document 1-1 Filed 01/22/19 Page 4 of 5
Case 5:19-cv-04004-CJW-MAR Document 1-1 Filed 01/22/19 Page 5 of 5
